Title: To Alexander Hamilton from Richard Kip, 15 April 1778
From: Kip, Richard
To: Hamilton, Alexander


Pompton [New Jersey] April 15th 1778.
Sir, Last Decm’r a Twelvemonth a Small Box was Taken at or Near Princetown And Deposited in an Amunition Cart & Supposed to be Taken From thence by Capt. Crane. I can Assure you that I have Seen a Box in Crane’s Possession That answers the Description & Since the Discovery he is prepareing to Leave the Continent. He Now Resides in Clarks Town, Orange County. A Line to Collo. Gilbert Coper at Kakeate with Direction to Detect Or Apprehend In haste May Still Serve to Recover the Money &c. for those Justly Entitled to the Same. In haste I Rem’n S’r your V H S.
Rich’d Kip, Jun’r., Ass. D.Q.M.G.
To Collo. Hammilton.

